UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1479



CHERYL A. DAVIDSON,

                                              Plaintiff - Appellant,

          versus


JAMES TAYLOR; JOHN O’DONALD; DARRELL BETSILL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-04-2013-7-HMH)


Submitted:   September 27, 2005       Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl A. Davidson, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina; Michael Stephen Pauley,
VINTON D. LIDE & ASSOCIATES, Lexington, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cheryl A. Davidson appeals the district court’s order

granting summary judgment to Defendants in Davidson’s 42 U.S.C.

§ 1983 (2000) suit.         The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                 The

magistrate judge issued a report and recommendation in which he

recommended granting summary judgment to Defendants.                The district

court adopted the report and recommendation, finding that Davidson

failed to file specific objections.

            The timely filing of specific objections to a magistrate

judge’s    report    and    recommendation     is    necessary      to   preserve

appellate review of the substance of that recommendation when the

parties    have    been    warned   that   failure   to    object    will   waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                       On

appeal, Davidson does not challenge the district court’s conclusion

that her objections were merely general.             See 4th Cir. R. 34 (b)

(failure to raise claim in informal brief waives consideration of

that claim).       Accordingly, we conclude that Davidson has waived

appellate review of both the substance of the magistrate judge’s

report and the district court’s construction of her objections.

            Thus, we affirm the order of the district court.                   We

dispense    with    oral     argument,     because   the    facts    and    legal




                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -